KAUGER, J.,
dissenting, with whom TAYLOR, C.J., joins.
1 This is a matter of statutory construction. The statute involved is the human resources statute within the Open Records Act. Although the Legislature has amended 51 O.S. supp. 2005 § 24.7 three times since its inception in 1985, it has never chosen to include the date of birth.1 If the Legislature desires to do so, it certainly can.2

. Title 51 O.S. Supp.2005 § 24A.7 D provides:
D. Public bodies shall keep confidential the home address, telephone numbers and social security numbers of any person employed or formerly employed by the public body.
The statute was enacted in 1985, and amended in 1990, 1994, and most recently in 2005.


. The legislature included date of birth in the identity theft statute, 51 O.S. Supp.2007 § 1533.1 A provides:
A. It is unlawful for any person to willfully and with fraudulent intent obtain the name, address, social security number, date of birth, place of business or employment, debit, credit or account numbers, driver license number, or any other personal identifying information of another person, living or dead, with intent to use, sell, or allow any other person to use or sell such personal identifying information to obtain or attempt to obtain money, credit, goods, property, or service in the name of the other person without the consent of that person.